  Case 3:20-cv-01513-X Document 11 Filed 01/04/21         Page 1 of 5 PageID 177



                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

  DANN BAILEY,                               §
                                             §
         Plaintiff,                          §
                                             §
  v.                                         §
                                             § Civil Action No. 3:20-CV-01513-X
  METRO ONE LOSS PREVENTION                  §
  SERVICES GROUP, INC.                       §
                                             §
         Defendant.                          §

                      MEMORANDUM OPINION AND ORDER

       Dann Bailey sued Metro One Loss Prevention Services Group, Inc. in state

court for employment discrimination. After the removal deadline passed, Metro One

filed a Notice of Removal [Doc. No. 1] and Motion for Relief from Judgment [Doc. No.

5] in this Court. Bailey responded by filing a Motion to Remand to State Court [Doc.

No. 6]. For the reasons below, the Court GRANTS the motion to remand and

DISMISSES AS MOOT the motion for relief from judgment.

                             I. Factual Background

       Metro One operates security services in thirty-two states.        Bailey was

employed by Metro One in Texas and sued the company in state court for employment

discrimination. Bailey filed the suit on March 16, 2020 and served Metro One’s

registered agent in Texas on March 24, 2020. The registered agent then mailed the

service documents to Metro One’s corporate office in Staten Island, New

York. However, Metro One closed its corporate office on March 13, 2020 in an effort

to comply with New York’s Covid-19 restrictions, which called for the closure of all

                                         1
   Case 3:20-cv-01513-X Document 11 Filed 01/04/21         Page 2 of 5 PageID 178



“non-essential businesses.” With no one present to receive it, the delivery person left

the mail containing the service documents “at [Metro One’s] front desk. Metro One’s

office receptionist returned to the office on May 13, 2020 and discovered the service

documents.

      Because the time for answering the complaint passed, the State Court entered

a partial default judgment on liability against Metro One on May 11, 2020. On June

10, 2020, Metro One filed a notice of removal to this Court, almost three months after

Bailey filed the original complaint.

                                 II. Legal Standards

      “[A]ny civil action brought in a State court of which the district courts of the

United States have original jurisdiction, may be removed by the defendant or the

defendants, to the district court of the United States for the district and division

embracing the place where such action is pending.” 1 However,

      The notice of removal of a civil action or proceeding shall be filed within
      30 days after the receipt by the defendant, through service or otherwise,
      of a copy of the initial pleading setting forth the claim for relief upon
      which such action or proceeding is based, or within 30 days after the
      service of summons upon the defendant if such initial pleading has then
      been filed in court and is not required to be served on the defendant,
      whichever period is shorter. 2




      1   28 U.S.C. § 1441(a).
      2   Id. at § 1446(b)(1).

                                          2
   Case 3:20-cv-01513-X Document 11 Filed 01/04/21                        Page 3 of 5 PageID 179



The removal statutes are strictly construed, and any doubts are resolved in favor of

remand. 3 A defendant who does not timely assert the right to removal loses that

right. 4

           In some extraordinary circumstances, equitable tolling may be applicable to

extend the deadline for removal. The doctrine of equitable tolling allows the court to

extend a deadline where the litigant shows “(1) that he has been pursuing his rights

diligently, and (2) that some extraordinary circumstances stood in his way.” 5 “[T]he

decision to invoke equitable tolling is left to the discretion of the district court.” 6

                                                III. Analysis

           It is undisputed that Metro One filed its notice of removal after the 30-day

statutory deadline lapsed. But Metro One urges the Court to apply equitable tolling

and consider the removal timely because New York’s Covid-19 lockdown restrictions

prevented its employees from entering the office and receiving the mail containing

notice of the pending litigation.

           But equitable tolling requires the litigant to demonstrate its diligence under

the circumstances.             Metro One contends that it was diligent because it quickly

retained counsel and entered the litigation once its employees re-entered their office

and sorted through the mail. But Metro One does not explain how operating its




           3   See Gasch v. Hartford Accident & Indem. Co., 491 F.3d 278, 281–82 (5th Cir. 2007).
           4   Brown v. Demco, Inc., 792 F.2d 478, 481 (5th Cir. 1986).
           5   Holland v. Florida, 560 U.S. 631, 649 (2010).
           6   Cousin v. Lensing, 310 F.3d 843, 848 (5th Cir. 2002).

                                                        3
   Case 3:20-cv-01513-X Document 11 Filed 01/04/21                      Page 4 of 5 PageID 180



security business for two months with no process for receiving mail, at least some of

which was likely to be important to its business, is at all diligent

        More importantly, Metro One has not established that the Covid-19

restrictions prevented it from timely filing. Bailey points out that security services

were deemed essential by New York’s Covid-19 restrictions and therefore were

required only to operate at reduced capacity rather than be fully closed. 7 Reduced

capacity would certainly at least allow an employee’s presence to receive mail. 8 But

even if New York required the office to be closed, Metro One has not demonstrated

that the restriction would prevent it from tasking even a single employee with

periodically checking the corporate mail. As such, the Court determines that Metro

One has not established extraordinary circumstances necessary to warrant equitable

tolling. Accordingly, the Court GRANTS the motion to remand. Because the Court

grants the motion to remand, the Court DISMISSES AS MOOT the motion for relief

from judgment.

                                           IV. Conclusion

        For the forgoing reasons, the Court GRANTS the motion to dismiss and

DISMISSES AS MOOT the motion to relief from judgment. The Court REMANDS

the case to the 95th Judicial District Court of Dallas County, Texas.

        IT IS SO ORDERED this 4th day of January, 2021.




        7   Doc. No. 9 at 3.
       8 If the office was fully closed, it is unclear how the delivery person could have left the mail “at

Defendant’s front desk” as Metro One contends. Doc. No. 8 at 3.

                                                    4
Case 3:20-cv-01513-X Document 11 Filed 01/04/21   Page 5 of 5 PageID 181




                               BRANTLEY STARR
                               UNITED STATES DISTRICT JUDGE




                                   5
